Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/21 has been entered.

Response to Arguments
Applicant asserts that drawings are not required.
Examiner asserts that the drawings must show every feature of the invention specified in the claims. The Application does not have drawings therefore this is not fulfilled, especially in an apparatus claim. A clean room is claimed along with at least the structure of an HVAC system, a turbulent clean room, a laminar flow clean room, PHPG producing devices, a modular clean room, an airlock, and an anteroom. None of which are shown in the drawings nor are the orientations relative to each other shown. It is also unclear what structures are present in at least items such as clean room, a turbulent flow clean room, and a laminar flow clean room. Applicant is asserting that the structure is non-obvious with regards to the prior art yet well-known with regards to the drawings, these appear to be competing positions. It is also noted that the number of arguments over what the structure of the device comprises are further evidence that drawings are required for the subject matter to be understood.
Applicant’s arguments with regards to indefiniteness assert that it is clear what a clean room requires.
Examiner asserts that in past responses that Applicant has argued that some structures do not comprise clean rooms with regards to the prior art indicating that there is some additional requirement between a room and a clean room. Applicant has not identified the distinguishing feature but has stated that it is well-known without providing evidence as such. This is further evidence that the structure of a clean room is unclear. With regards to the amended claim claiming an ISO compliant clean room it is unclear if the clean room requires testing, and continued testing, as well as other appropriate actions to certify the clean room or simply the body of the claim. It is unclear if the clean room has the claimed composition but has not been certified if it would then read on the claim. Additionally “What is a cleanroom” to Clean air technology states that a filter is a key part of a cleanroom. This brings further question into what is required per the claim language as at least this source which is one of ordinary skill in the art states that a filter is a key part of a cleanroom. 
Applicant asserts that turbulent and laminar flow clean room are clear limitations.
For the reasons given in previous office actions applicants remarks are not convincing. Applicant has asserted that the structure of a laminar flow clean room and turbulent flow clean room are well known however has not presented evidence of this. Examiner did not cite the law that requires a term to appear to be provided in claim literature to be considered well-known in the art because Examiner used this to provide evidence on why this structure is not well known by using past patent literature. If it was well-known in the art it would similarly be found frequently in patent literature. It is further noted that Applicant has not yet identified what features are required to turn a room into a clean room as of this office action. It is not clear when a room becomes a laminar flow clean room or a turbulent flow clean room. It is not clear how much flow has to be laminar or turbulent to make the room a laminar or turbulent flow clean room. It is not clear if a room with certain equipment attached is a laminar flow or 
Applicant appears to assert that structure is not required to meet the clean room requirement. 
ISO14644-1 Cleanroom Classifications states “a clean room is an enclosed room that has equipment which controls the amount of particulate matter in the air by using air pressure and filters”. This is another source that states a clean room requires structure. Applicant asserts that these structures are not required and thus this is more evidence that the claim is unclear as sources that are one of ordinary skill in the art state that structure is required.
Applicant asserts that a PGPH producing devices are standalone devices because it is well known what a standalone device comprises and it is unclear why a clean room cannot comprise a standalone device. 
Examiner has not stated that a clean room cannot comprise a standalone device. Additionally Examiner did not state that a standalone PHPG device becomes a clean room or a wall when it is part of the clean room. Examiner asserts it is unclear how something is a standalone device when it is part of a larger structure such as a clean room because it is part of a clean room and therefore it is unclear how it is a standalone device and what feature would distinguish it from a device that is not standalone yet part claimed as part of a larger unit. Applicant used an example of a TV being plugged into a wall as a standalone device. However the definition of standalone device includes “intended, designed, or able to be used or to function alone or separately : not connected to or requiring connection to something else in order to be used or to function” and “existing as a separate structure : not connected to or contained within another structure”. This would indicate that a TV may not be a standalone device yet Applicant 
With regards to the prior art rejection Examiner has used an additional reference to more clearly link clean rooms and hydrogen peroxide although does not concede that the previous combination was improper as it was simply applying a known standard to a room. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of all claims must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. There are currently no drawings provided and therefor there are no features or orientation of the structures in the claims provided in the drawings. There is not any indication of what structures comprise the claimed elements in at least items such as the clean room, a turbulent flow clean room, and a laminar flow clean room.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 16, 20, 21, 23-26, 28-29, 39, 52, 56, 65, and 66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 3-6, 16, 20, 21, 23-26, 28-29, 39, 52, 56, 65, and 66 recite “an international Organization for Standardization (ISO) compliant clean room”. It is unclear what components are required in an international Organbization for Standardization (ISO) compliant clean room. It is unclear if the device requires structure or conditions in addition to that which is presented in the body of the claim. Additionally it is not clear if a room meeting the requirements of the body of the claim is then a clean room per the claim and then the conditions in the room change no longer meet the requirements of the claim is met. It is also unclear if the certification must be active for the room to meet the clean room standard and if any other structure such as filters are required as multiple sources have indicated additional structure in addition to the body of the claim is required as part of a clean room. 
Claim 20 recites “wherein said clean room is a turbulent flow clean room”. It is unclear what the difference is between a clean room and a turbulent flow clean room. It is not clear if this requires 
Claim 21 recites “wherein said clean room is a laminar flow clean room”. It is unclear what the difference is between a clean room and a laminar flow clean room. It is not clear if this requires specific structure to make a room a laminar flow clean room, and how much laminar flow is required to be turbulent to make the room a laminar flow clean room. The structure of the claim is unclear therefore the metes and bounds of the claim are unclear.
Claim 66 recites “wherein said one or more PHPG producing devices are standalone devices”. It is unclear how the PHPG producing device is a standalone device and what feature would distinguish it from a device that is not standalone yet part claimed as part of a larger unit.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1, 3, 6, 16, 20, 23-26, 52, 56, 65, and 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2010093796 to Lee (Lee) in view of U.S. PGPUB 20130109291 to Holtz et al. (Holtz), and U.S. Patent 4693175 to Hashimoto (Hashimoto).
Regarding claim 1, Lee teaches a room (Paragraph 0064-0071 discloses this device being used to treat air in an interior and 0086, 0092, and 0093 disclose outletting into a room) comprising dilute hydrogen peroxide (DHP) gas at a concentration of at least 0.05 parts per million (ppm) up to 10.0 ppm (Paragraph 0048 discloses .09ppm and .13 ppm PHPG and Paragraph 0098 discloses a concentration of 0.40 ppm) and 0.015 parts per million (ppm) ozone or less (Paragraph 0080 which discloses producing PHPG is the substantial absence of ozone and/or Claims 1 and 3, Paragraph 0044 discloses a substantial absence of ozone to be .015ppm or less) and said room includes one or more purified hydrogen peroxide gas (PHPG) producing devices ((Paragraphs 0024, 0085-0089 and Figures 1-12 especially 5 disclose the device in a room).
Lee is silent on wherein said clean room is an ISO 14644 class 7 clean room, wherein the average air velocity is between 0.005 m/s to 0.508 m/s, and wherein the air change rate is between 1 and 360 air changes per hour (ACH).
Holtz teaches a clean room that uses a vapor hydrogen peroxide cleaning system (Paragraphs 0006-0007 and claims 6, 12, and 24) and is classified at class 10, 100, 1000, 10,000, ISO 7 and/or ISO 8 or higher depending on requirement (Paragraphs 0037, 0049, and 0067). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Lee with the teachings of Holtz to provide an ISO class 7 clean room. Doing so would allow desired operations to be performed in the room and would be the simple application of a well-known specification onto a room. 

Regarding claim 3, Lee is silent on wherein said clean room is an ISO 14644 class 1 clean room, an ISO 14644 class 2 clean room, an ISO 14644 class 3 clean room, an ISO 14644 class 4 clean room, an ISO 14644 class 5 clean room, an ISO 14644 class 6 clean room, or an ISO 14644 class 7 clean room.
Holtz teaches a clean room that uses a vapor hydrogen peroxide cleaning system (Paragraphs 0006-0007 and claims 6, 12, and 24) and is classified at class 10, 100, 1000, 10,000, ISO 7 and/or ISO 8 or higher depending on requirement (Paragraphs 0037, 0049, and 0067). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Lee with the teachings of Holtz to provide an ISO class 4-7 clean room. Doing so would allow desired operations to be performed in the room and would be the simple application of a well-known specification onto a room. 
Regarding claim 6, Lee is silent on wherein said clean room is a modular clean room.
Holtz teaches wherein said clean room is a modular clean room (Title). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Lee with the teachings of Holtz to provide wherein said clean room is a modular clean room. Doing so would have allows the device to be constructed and moved easily.
Regarding claim 16, Lee teaches a filter (Paragraph 0061) that is selected from a 30% ASHRAE filter, a 60% ASHRAE filter, or a 95% ASHRAE filter (There is a particle size under which a filter filters out 30%, 60%, or 95% by weight and therefore any filter would meet this claim dependent on the particle size range specified).
Regarding claim 20, Lee teaches wherein said clean room is a turbulent flow clean room (the room can be supplied with turbulent flow).
Regarding claim 23, Lee is silent on wherein the clean room further comprises an airlock or anteroom and higher air pressure than adjacent non-clean room areas.
Hashimoto teaches wherein the clean room further comprises an airlock or anteroom and higher air pressure than adjacent non-clean room areas (83, Figure 25, Col. 4 lines 31-50 disclose an interior pressure slightly higher than the exterior). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Lee with the teachings of Hashimoto to provide wherein the clean room further comprises an airlock or anteroom and higher air pressure than adjacent non-clean room areas. Doing so would prevent minimize contamination of the filtered or clean room.
Regarding claim 24, Lee is silent on wherein said clean room is an ISO class 5 clean room.
Holtz discloses class 10, 100, 1000, and 10,000 or higher clean rooms depending on requirement (Paragraph 0037) which reads on ISO class 4-7 clean rooms. It would have been obvious to one of ordinary skill in the art to have modified the teachings of Lee with the teachings of Holtz to provide an ISO class 5 clean room. Doing so would allow desired operations to be performed in the room and would be the simple application of a well-known specification onto a room.
Regarding claim 25, Lee is silent on wherein said clean room is an ISO 14644 class 4 or lower clean room and further comprises an airlock or anteroom.
Holtz teaches a clean room that uses a vapor hydrogen peroxide cleaning system (Paragraphs 0006-0007 and claims 6, 12, and 24) and is classified at class 10, 100, 1000, 10,000, ISO 7 and/or ISO 8 or higher depending on requirement (Paragraphs 0037, 0049, and 0067). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Lee with the teachings of Holtz to provide an ISO class 4 clean room. Doing so would allow desired operations to be performed in the room and would be the simple application of a well-known specification onto a room. 

Regarding claim 26, Lee teaches wherein said clean room has reduced levels of airborne molecular contaminants selected from the group consisting of bis(2-ethylhexyl) benzene- 1,2-dicarboxylate (POP), triethyl phosphate (TEP), 2,6-ditert-butyl-4-methylphenol (BHT), 3,4-dibutylphthalic acid (DBP), diethylphthalate (PEP), tris(2-chloroethyl) phosphate (TCEP), triphenyl phosphate (TPP), hexanedioate (DQA), and 2,2-dibutylhexanedioic acid (DBA) compared to a clean room that lacks DHP (Lee has a filter per Paragraph 0061 and has DHP. Either the DHP reduces the presence of the contaminants in the group or a room can be selected without DHP that has higher levels of these contaminants).
Regarding claim 52, Lee teaches comprising installing a PHPG generating device comprising an air-permeable substrate structure having a catalyst on its surface (Paragraphs 0073-0075), a source of light (Paragraph 0075); and wherein air flows through said air-permeable substrate structure and the device produces PHPG and directs it away from said air-permeable substrate structure (Paragraphs 0064-0080) wherein said DHP gas produced by said PHPG generating device is free of hydration, ozone, plasma species, and organic species (Paragraphs 0088 and 0089).
Regarding claim 56, Lee teaches wherein said DHP gas is not prepared from vaporized hydrogen peroxide liquid (Paragraph 0036).
Regarding claim 65 Lee teaches wherein said one or more PHPG producing devices are part of the heating ventilation and air conditioning (HVAC) system (Paragraphs 0085-0089 discloses the device 
Regarding claim 66, Lee teaches wherein said one or more PHPG producing devices are standalone devices (Figures 1-12 show devices that stand alone).

Claim 3-5, 24, 25, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Holtz, Hashimoto, and Bio-Pharmaceutical Cleanroom Design Guidelines to Portafab (Portafab).
Regarding claim 3, Lee is silent on wherein said clean room is an ISO 14644 class 1 clean room, an ISO 14644 class 2 clean room, an ISO 14644 class 3 clean room, an ISO 14644 class 4 clean room, an ISO 14644 class 5 clean room, an ISO 14644 class 6 clean room, or an ISO 14644 class 7 clean room.
Portafab teaches requirements for a bio-pharmaceutical cleanroom which includes ISO 1-9 standards and states that any can be chosen according to need (Pages 1 and 2). It would have been obvious for one of ordinary skill in the art to select a type of clean room that is suitable to their desired need which is dependent on the material being worked on and its need to be contaminant free. One would select a more stringent standard for more sensitive materials as noted by Portafab. It would have been obvious to one of ordinary skill in the art to have modified the teachings of Lee with the teachings of Portafab to provide any clean room standard because Portafab teaches selecting a clean room requirement according to specific comfort or process requirement as determined by the end user.
Regarding claim 4, Lee is silent on wherein said clean room is a BS 5295 class 1 clean room, a BS 5295 class 2 clean room, a BS 5295 class 3 clean room, or a BS 5295 class 4 clean room.
Portafab teaches requirements for a bio-pharmaceutical cleanroom which includes ISO 1-9 standards (of which some of these overlap with the requirements of the BS 5295 1-4 class clean rooms) and states that any can be chosen according to need (Pages 1 and 2). It would have been obvious for one of ordinary skill in the art to select a type of clean room that is suitable to their desired need which 
Regarding claim 5, Lee is silent on wherein said clean room is an EU GMP grade A clean room, an EU GMP grade B clean room, an EU GMP grade C clean room, an EU GMP grade D clean room.
Portafab teaches requirements for a bio-pharmaceutical cleanroom which includes ISO 1-9 standards (of which some of these overlap with the requirements of the EU GMP grades A-D clean rooms) and states that any can be chosen according to need (Pages 1 and 2). It would have been obvious for one of ordinary skill in the art to select a type of clean room that is suitable to their desired need which is dependent on the material being worked on and its need to be contaminant free. One would select a more stringent standard for more sensitive materials as noted by Portafab. It would have been obvious to one of ordinary skill in the art to have modified the teachings of Lee with the teachings of Portafab to provide any clean room standard because Portafab teaches selecting a clean room requirement according to specific comfort or process requirement as determined by the end user. 
Regarding claim 24, Lee is silent on wherein said clean room is an ISO class 5 clean room.
Portafab teaches requirements for a bio-pharmaceutical cleanroom which includes ISO 1-9 standards and states that any can be chosen according to need (Pages 1 and 2). It would have been obvious for one of ordinary skill in the art to select a type of clean room that is suitable to their desired need which is dependent on the material being worked on and its need to be contaminant free. One would select a more stringent standard for more sensitive materials as noted by Portafab. It would have been obvious to one of ordinary skill in the art to have modified the teachings of Lee with the teachings 
Regarding claim 25, Lee is silent on wherein said clean room is an ISO 14644 class 4 or lower clean room and further comprises an airlock or anteroom.
Portafab teaches requirements for a bio-pharmaceutical cleanroom which includes ISO 1-9 standards and states that any can be chosen according to need (Pages 1 and 2). It would have been obvious for one of ordinary skill in the art to select a type of clean room that is suitable to their desired need which is dependent on the material being worked on and its need to be contaminant free. One would select a more stringent standard for more sensitive materials as noted by Portafab. It would have been obvious to one of ordinary skill in the art to have modified the teachings of Lee with the teachings of Portafab to provide any clean room standard because Portafab teaches selecting a clean room requirement according to specific comfort or process requirement as determined by the end user.
Hashimoto teaches wherein the clean room further comprises an airlock or anteroom and higher air pressure than adjacent non-clean room areas (83, Figure 25, Col. 4 lines 31-50 disclose an interior pressure slightly higher than the exterior). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Lee with the teachings of Hashimoto to provide wherein the clean room further comprises an airlock or anteroom and higher air pressure than adjacent non-clean room areas. Doing so would prevent minimize contamination of the filtered or clean room.
Regarding claim 28, Lee is silent on wherein the air change rate is between 5 and 48 air changes per hour (ACH).
Portafab teaches requirements for a bio-pharmaceutical cleanroom which includes ISO 1-9 standards and states that any can be chosen according to need (Pages 1 and 2 and these standards include air change rates in the range desired, especially 5-8). It would have been obvious for one of ordinary skill in the art to select a type of clean room that is suitable to their desired need which is .

Claims 21 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Holtz, Hashimoto and U.S. PGPUB 20070021050 to Kennedy (Kennedy).
Regarding claim 21, Lee is silent on wherein said clean room is a laminar flow clean room. 
Kennedy teaches wherein said clean room is a laminar flow clean room (Paragraph 0004 states that a clean room have laminar flow and the goal of the invention is laminar flow). It would have been obvious to one of ordinary skill in the art to have provided a laminar flow clean room. Doing so would allow the atmosphere to be controlled and prevent unwanted dispersion of contaminants.
Regarding claim 29, Lee is silent on wherein the average air velocity is at least .051 m/s.
Hashimoto teaches wherein the average air velocity is at least .051 m/s (Col. 15 line 65 – Col. 16 line 8 and Col. 16 lines 35-50 disclose a velocity of .35 m/s). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Lee with the teachings of Hashimoto to provide wherein the average air velocity is at least .051 m/s. Doing so would allow the atmosphere to be controlled and prevent unwanted dispersion of contaminants.

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Holtz, Hashimoto and U.S. PGPUB 20090169576 to Crea et al. (Crea).
Regarding claim 39, Lee is silent on wherein said clean room comprises a biocontainment environment specified by the Centers for Disease Control and Prevention as biosafety level 1 (BSL-1), biosafety level 2 (BSL-2), biosafety level 3 (BSL-3), or biosafety level 4 (BSL-4).
Crea teaches wherein said clean room comprises a biocontainment environment specified by the Centers for Disease Control and Prevention as biosafety level 1 (BSL-1), biosafety level 2 (BSL-2), biosafety level 3 (BSL-3), or biosafety level 4 (BSL-4) (Paragraph 0157). It would have been obvious to noe of ordinary skill in the art to have modified the teachings of Lee with the teachings of Crea to provide wherein said clean room comprises a biocontainment environment specified by the Centers for Disease Control and Prevention as biosafety level 1 (BSL-1), biosafety level 2 (BSL-2), biosafety level 3 (BSL-3), or biosafety level 4 (BSL-4). Doing so would allow the clean room to be used for different purposes.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 574-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        1/7/22